Citation Nr: 0733933	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, as 
secondary to service-connected PTSD.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected PTSD.  

3.  Entitlement to an initial increased rating for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran had periods of active, honorable military service 
from June 1968 to October 1975 and from October 1990 to 
February 1991.  In addition, he had a period of service from 
July 1991 to April 1992 under dishonorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2001and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned a disability evaluation of 50 percent, and 
denied service connection for heart disease and hypertension, 
respectively.

In July 2007, the case was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  In 
September 2007, the Board received the opinion and in October 
2007, a copy of the opinion was sent to the veteran.  The 
veteran has since reviewed the opinion and provided a 
response, and the case has been returned to the Board for 
further appellate action.

The issue of an initial rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a statement received in June 2005, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for heart disease, as secondary to his service-
connected PTSD.  

2.  Service connection is in effect for PTSD.

3.  Hypertension was not manifest in service or within one 
year of separation and is unrelated to service.

4.  The veteran does not have any hypertension due to his 
service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for heart disease, 
as secondary to service-connected PTSD, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2007).

2.  Hypertension was not proximately due to or the result of 
service-connected PTSD.  38 C.F.R. § 3.310; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Heart Disease, Secondary to PTSD

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2007).

In a written statement of June 2005, the veteran indicated 
his desire to withdraw his appeal for service connection for 
heart disease, as secondary to service-connected PTSD.  The 
Board finds that this statement qualifies as a valid 
withdrawal of this issue under 38 C.F.R. § 20.204.  

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.

Service Connection for Hypertension, Secondary to PTSD

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

The veteran does not contend, nor does the evidence show, 
that hypertension was incurred or aggravated during active 
military service.  The veteran maintains that his 
hypertension was caused by his service-connected PTSD.

In this case, hypertension was not diagnosed in service and 
no competent evidence indicates that it had its onset in 
service or was manifest to a compensable degree within one 
year of separation.  To the contrary, an analysis of the 
veteran's blood pressure records from 1972 to 2005 show that 
his blood pressure was normal until the late 1990's, when he 
started to be treated for hypertension.  Furthermore, as 
discussed below, the veteran's private internist, J.J.P., MD 
indicated that he started treating the veteran for 
uncontrolled hypertension in 1999.  VA outpatient treatment 
records also show that the veteran had a history of 
hypertension since 2001, and that he was diagnosed with and 
treated with prescribed medication for hypertension in 2003.  
No evidence establishes that hypertension was present 
earlier.


Additionally, no competent evidence of record indicates that 
hypertension was caused, in whole or in part, by the 
veteran's service-connected PTSD, and VHA Cardiologist 
R.G.S., MD opined in a September 2007 medical advisory 
opinion that the veteran's PTSD is not the cause of his 
hypertension and that his PTSD did not aggravate his 
hypertension to the point that it was difficult to control.  
In arriving at his conclusion, he noted that that there is a 
suggestion that individuals who show increased reactivity to 
stressful stimuli, such as those with PTSD, may be at risk 
for developing hypertension; however; direct evidence to 
support this mechanism is quite limited.  He also noted that 
well known authorities on stress and hypertension have noted 
that there is no evidence that psychosocial stress leads to 
the elevation of the mean daily blood pressure, and that the 
role of mental stress in the development of hypertension 
remains uncertain.  

More specific to the veteran's case, R.G.S., MD also noted 
that a review of the medical evidence of record, including 
the veteran's service medical records, showed that although 
the veteran developed symptoms of PTSD after returning from 
Vietnam in 1972, his hypertension did not develop until 22 
years later, making it quite unlikely that the PTSD caused 
his hypertension.  He also noted that the reason the 
veteran's hypertension was at times difficult to control was 
because he was inadequately treated, as at least 75 percent 
of hypertensives in the United States are.  He also noted 
that the veteran's hypertension is due to a combination of 
factors, including his family history of hypertension, 
obesity, diabetes, obstructive sleep apnea, and increasing 
age.

In support of his claim, the veteran submitted a March 2003 
statement from J.J.P., MD, in which he indicates that he 
began treating the veteran for control of his arterial 
hypertension in April 1999 and that during his treatment, the 
veteran's blood pressure had been out of control in spite of 
his medication.  He added that the veteran has PTSD and 
expressed the opinion that the veteran's PTSD was a factor 
that contributes to his uncontrolled hypertension.  The Board 
finds that this private medical opinion is of minimal 
probative value because the physician did not provide a 
rationale for his opinion.  Nor did he indicate what records, 
if any, he had reviewed.  Because he did not include the 
basis for his opinion, the Board is unable to evaluate it and 
to assign it more than minimal probative weight.


The Board also notes that although the veteran has submitted 
a copy of a Board decision which granted service connection 
for the same issue, Board decisions do not have precedential 
value.  The veteran also submitted a copy of an article that 
discusses the relationship between mood disorders and 
coronary heart disease in support of his claim; this evidence 
also lacks probative value because it does not relate to the 
specific facts and circumstances of the veteran's case.  

The only other evidence of a nexus between the veteran's 
current hypertension and his service-connected PTSD is the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since the veteran does not have the medical 
expertise to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2003, prior to the initial 
adjudication of the claim, and in March 2005, the veteran was 
provided with the required notice, to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for hypertension, secondary to PTSD, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined that service connection for hypertension secondary 
to PTSD is not warranted.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

The appeal for service connection for heart disease, as 
secondary to the service-connected PTSD, is dismissed.

Service connection for hypertension, as secondary to the 
service-connected PTSD, is denied.


REMAND

The veteran was granted service connection for PTSD in an 
August 2001 RO rating decision.  The veteran subsequently 
filed a notice of disagreement in November 2001, and a Form 
9, Substantive Appeal, in February 2003, following the 
issuance of a statement of the case in January 2003.

The record does not contain evidence of the veteran being 
sent notice required by the current provisions of 38 U.S.C.A. 
§ 5103, which became effective in November 2000.  Although 
the veteran was given some information regarding the VA's 
duty to notify and assist claimants in the January 2003 
statement of the case, he was never sent any section 5103(a) 
notice letter whatsoever.  Since the RO did not fulfill its 
obligations with respect to informing the veteran of the type 
of evidence and information that was needed to establish his 
claim for service connection for PTSD or for an increase in 
the disability evaluation, the natural effect of this failure 
was to prejudice the veteran.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.	Provide the veteran with the notice 
required by 38 U.S.C.A. § 5103(a) 
concerning an increase for the 
disability evaluation of his PTSD.  The 
veteran should be given appropriate 
time to reply.

2.	Readjudicate the veteran's claim for a 
higher initial rating for PTSD.  If the 
benefit sought on appeal is not 
granted, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


